Title: Henry Johnson to the American Commissioners, 25 April 1777
From: Johnson, Henry
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Hon’ble Gentlemen
Nantes April 25th 1777
I arrived here Thursday Morning 4 O’Clock where I found Capt: Weeks was gone for L’Orient. Have sent Express as I was much fatigued, Shall wait here for Capt. Weeks’s orders, which when I receive shall instantly set off for Bourdeaux and make every possible dispatch agreeable to your Instructions.
Capt: Hammond has not as yet gone he now lays at the mouth of the Loire. You’ll perhaps be surprized at that, he was time after time forewarded off the small draft water there was on the bar a little below this Town, except Spring Tides, however being obstinate his Vessel grounded on said bar, and he lost them fine Easterly winds.
Capt: Adams is below, has taken the precaution, has been ready some time to take in Goods and complained to me Yesterday of the backwardness of the Agents here, he is determined he says to follow his Instructions from Congress and when your dispatches arrive he’ll Stake [take?] in Stone ballast and proceed imediately, as he is determin’d not to have any thing said after his departure, of his not having acted with that necessary precaution that is required in this Case. I from Capt. Adams inform’d Mr: Morris of this and that his Vessel was ready to take the Goods, and had actually been several times to let them know it, and they put him off. Mr. Morris answer was he thought Capt: Adams had no right to expect any Goods, as he bro’t no Cargo, and if they put any Goods on board it would be on advance. However Since which Capt: Adams, has told me that they are to send the Goods to day. He Capt: Adams complains much.
Now Gentlemen, If you think I am too busy, in speculating into any matters where you are not personally yourselves (as I shall as I long as I have that pleasure of serving the Honbles the Congress I shall ever do) till I have your orders to the Contrary as I think it the duty of every officer in the Service, and knowing the imediate want of the many Articles (Capt: Adams can take) on the Continent I thought it a great pity that Vessel should go without the Goods. And respecting the Conduct of the other Captains You’ll be pleased if you think I am too officious in these matters to acquaint me of it. Shall be every opportunity troubling you with my Scrawls, if anything turns up. And with wishing you all Gentlemen, every possible blessing you can ask for, With due Respect Your Very Humble Servant: 
Henry Johnson
 
Notation: Capt. Henry Johnsen Nantes April 25. 1777. To the Commissioners? [In another hand:] Capt Johnson
